DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is the first action on the merits for application 17/433,094.  Responsive to the preliminary amendment filed 8/23/2021, claims 1-14 are currently pending in this application.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. PCT/JP2019/043125, filed on 11/1/2019.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/23/2021 has been considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the element" in line 13.  There is insufficient antecedent basis for this limitation in the claim.  Since a “plurality of elements” (see Claim 1, line 7) have been previously recited, it is unclear whether Claim 1, line 13 should be changed in a manner similar to - -an element of the plurality of elements- -.

Claim 1 recites the limitation "the element" in lines 15, 17 (two instances) and 18.  As descried in detail above, there is insufficient antecedent basis for this limitation in the claim.  Any changes to “the element” phrasing of Claim 1, line 13 should also be applied to Claim 1, lines 15, 17 (two instances) and 18 for claim consistency.

Claim 2, line 4 states, “an acceleration rate” which is unclear.  Specifically, it is unclear what element(s) the acceleration rate is associated with, e.g. an acceleration rate of the element, an acceleration rate of the plurality of elements, an acceleration rate of the belt, etc.

Claim 7 recites the limitation "the element" in line 3.  As descried in detail above regarding Claim 1, line 13, there is insufficient antecedent basis for this limitation in the claim.  Any changes to “the element” phrasing of Claim 1, line 13 should also be applied to Claim 7, line 3 for claim consistency.

Claim 13 recites the limitation "the element" in line 6.  There is insufficient antecedent basis for this limitation in the claim.  Since a “plurality of elements” (see Claim 13, line 2) have been previously recited, it is unclear whether Claim 13, line 6 should be changed in a manner similar to - -an element of the plurality of elements- -.

Claim 13 recites the limitation "the element" in lines 8, 9-10, 10 and 10-11.  As descried in detail above, there is insufficient antecedent basis for this limitation in the claim.  Any changes to “the element” phrasing of Claim 13, line 6 should also be applied to Claim 13, lines 8, 9-10, 10 and 10-11 for claim consistency.

Claim 14 recites the limitation "the element" in line 10.  There is insufficient antecedent basis for this limitation in the claim.  Since a “plurality of elements” (see Claim 14, line 6) have been previously recited, it is unclear whether Claim 14, line 10 should be changed in a manner similar to - -an element of the plurality of elements- -.

Claim 14 recites the limitation "the element" in lines 12, 13-14, 14 and 14-15.  As descried in detail above, there is insufficient antecedent basis for this limitation in the claim.  Any changes to “the element” phrasing of Claim 14, line 10 should also be applied to Claim 14, lines 12, 13-14, 14 and 14-15 for claim consistency.

Allowable Subject Matter
Claims 1, 13 and 14 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2-12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art does  not disclose nor render obvious a continuously variable transmission mounted on a vehicle including a controller configured to assuming a direction perpendicular to a circumferential direction and a radial direction of the belt as a lateral direction, detect a relative movement of the element in the lateral direction with respect to the ring or detect a presence of an action of a force in the lateral direction on the element; and execute a preliminarily determined falling-off countermeasure control of the element when the relative movement of the element is detected or the action of the force on the element is detected, in combination with the other elements required by independent claim 1.
The prior art does  not disclose nor render obvious a control method for controlling a continuously variable transmission including assuming a direction perpendicular to a circumferential direction and a radial direction of the belt as a lateral direction, detecting a relative movement of the element in the lateral direction with respect to the ring or detecting a presence of an action of a force in the lateral direction on the element; and executing a preliminarily determined falling-off countermeasure control of the element when the relative movement of the element is detected or the action of the force on the element is detected, in combination with the other method steps required by independent claim 13.
The prior art does  not disclose nor render obvious a continuously variable transmission mounted on a vehicle including means for, assuming a direction perpendicular to a circumferential direction and a radial direction of the belt as a lateral direction, detecting a relative movement of the element in the lateral direction with respect to the ring or detecting a presence of an action of a force in the lateral direction on the element; and means for executing a preliminarily determined falling-off countermeasure control of the element when the relative movement of the element is detected or the action of the force on the element is detected, in combination with the other elements required by independent claim 14.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
HANEHARA (US 2018/0328482 A1) discloses a vehicle control method wherein a CVT belt clamping force is adjusted to change the belt resonance frequency (see paragraph [0111]).  However, the reference fails to disclose the above limitations that deal with executing a preliminarily determined falling-off countermeasure control when detecting a relative movement of a specific element in a specifically defined lateral direction with respect to a ring or detecting a presence of an action of a force in the lateral direction on the element.  
YOSHIMURA et al. (US 9,933,053) discloses a CVT system (see ABSTRACT).  However, the reference fails to disclose the above limitations that deal with executing a preliminarily determined falling-off countermeasure control when detecting a relative movement of a specific element in a specifically defined lateral direction with respect to a ring or detecting a presence of an action of a force in the lateral direction on the element.
SAKAGAMI (US 2017/0299050 A1) discloses a CVT abnormality determination device (see paragraph [0048]).  However, the reference fails to disclose the above limitations that deal with executing a preliminarily determined falling-off countermeasure control when detecting a relative movement of a specific element in a specifically defined lateral direction with respect to a ring or detecting a presence of an action of a force in the lateral direction on the element.
TSUJI (US 2012/0244974 A1) discloses a CVT belt drive system (see ABSTRACT).  However, the reference fails to disclose the above limitations that deal with executing a preliminarily determined falling-off countermeasure control when detecting a relative movement of a specific element in a specifically defined lateral direction with respect to a ring or detecting a presence of an action of a force in the lateral direction on the element.
KURODA et al. (US 2006/0037415 A1) discloses a CVT belt inspection method (see ABSTRACT and paragraph [0013]).  However, the reference fails to disclose the above limitations that deal with executing a preliminarily determined falling-off countermeasure control when detecting a relative movement of a specific element in a specifically defined lateral direction with respect to a ring or detecting a presence of an action of a force in the lateral direction on the element.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN YOUNG whose telephone number is (571)272-4781. The examiner can normally be reached Monday - Friday 10:00 am - 6:00 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A Fox can be reached on (571)272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

EDWIN YOUNG
Primary Examiner
Art Unit 3659

/Edwin A Young/Primary Examiner, Art Unit 3655